 Case 6:10-cr-00029-LGW-CLR Document 174 Filed 06/02/20 Page 1 of 3
                                                                                 FILED
                                                                      John E. Triplett, Acting Clerk
                                                                       United States District Court

                                                                 By MGarcia at 2:13 pm, Jun 02, 2020



           In the United States District Court
           for the Southern District of Georgia
                   Statesboro Division
UNITED STATES OF AMERICA,


     v.                                     CR 610-029-2

JORDY NOVAL MELVIN,

     Defendant.

                                 ORDER

     Before the Court is Defendant Jordy Melvin’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended

by the First Step Act.       Dkt. No. 172.      For the reasons below,

Melvin’s motion is DISMISSED.

                               BACKGROUND

     In April 2011, under a written plea agreement, Melvin pleaded

guilty to theft from a federal firearms licensee, in violation of

18 U.S.C. § 922(u).    Dkt. Nos. 51, 102.      In July 2011, the Court

sentenced Melvin to 110 months’ imprisonment with the Bureau of

Prisons (“BOP”).    Dkt. No. 101.     Melvin did not directly appeal.

According to the BOP website, Melvin is currently incarcerated at

USP Tucson located in Tucson, Arizona, with a projected release

date of October 29, 2022.

     Now Melvin moves the Court for compassionate release under 18

U.S.C. § 3582(c)(1)(A).     Melvin’s motion is based on the COVID-19
 Case 6:10-cr-00029-LGW-CLR Document 174 Filed 06/02/20 Page 2 of 3



pandemic and his concern for his health.                 As the Government notes,

however,    Melvin     has   not   averred        that    he   has   exhausted   his

administrative remedies with the BOP as required by 18 U.S.C.

§ 3582(c)(1)(A).

                                   DISCUSSION

      Before a prisoner can file a motion under 18 U.S.C. § 3582,

he must first have “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the

[his] behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant's facility, whichever is

earlier.” Id. § 3582(c)(1)(A).           Here, Melvin does not allege in

his   motion    that   he    attempted       to   exhaust      his   administrative

remedies.      See Dkt. No. 172.

      The BOP has an administrative process in place to determine

how best to respond to the risk each individual inmate faces from

COVID-19.   The exhaustion requirement allows the BOP to apply that

process in a timely and orderly manner without giving preferential

treatment to inmates who prematurely file motions with the Court.

Having found that Melvin has failed to exhaust his administrative

remedies, the Court concludes that it does not have jurisdiction

to decide Melvin’s request. See United States v. Matthews, No.

5:01-cr-18, 2020 WL 1845101, at *2 (M.D. Ga. Apr. 10, 2020)

(“Because ‘[n]othing in the record . . . indicates [petitioner]

exhausted his administrative remedies before filing his request,’

                                         2
 Case 6:10-cr-00029-LGW-CLR Document 174 Filed 06/02/20 Page 3 of 3



the Court does not have jurisdiction to consider the motion.”

(quoting United States v. Coates, 775 F. App'x 669, 671 (11th Cir.

2019))).

     Accordingly, Melvin’s motion for compassionate release, dkt.

no. 172, is DISMISSED. Additionally, to the extent Melvin requests

appointment of counsel, that motion is DENIED.



     SO ORDERED, this 2nd day of June, 2020.




                                 __________________________________
                                 HON. LISA GODBEY WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                    3
